 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN #282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     NICKOLAS PERRY
 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       )   Case No. 2:12-cr-198-MCE-25
                                                     )
12                    Plaintiff,                     )   STIPULATION AND ORDER TO
                                                     )   CONTINUE DISPOSITIONAL HEARING
13   vs.                                             )
                                                     )
14   NICKOLAS PERRY,                                 )   Date: December 4, 2019
                                                     )   Time: 1:00 p.m.
15                    Defendant.                     )   Judge: Hon. Morrison C. England, Jr.
                                                     )
16                                                   )

17          IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Roger Yang, Assistant United States Attorney, counsel for Plaintiff, and
19   Heather Williams, Federal Defender, through Assistant Federal Defender Jerome Price, counsel
20   for Nickolas Perry, that the dispositional hearing scheduled for December 4, 2019 may be
21   vacated and continued to January 9, 2020 at 10:00 a.m.
22          This continuance is requested to allow defense counsel the opportunity to conduct further
23   legal research and arrange a meeting with Defendant to discuss potential resolution. Counsel for
24   defendant believes that failure to grant the above-requested continuance would deny counsel the
25   reasonable time necessary for effective preparation, taking into account the exercise of due
26   diligence
27   ///

28   ///

      Stipulation and Order to Continue Admit/Deny        -1-
      Hearing
 1   Respectfully submitted,

 2                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
 3
     Date: November 27, 2019                         /s/ Jerome Price
 4                                                   JEROME PRICE
                                                     Assistant Federal Defender
 5                                                   Attorneys for Defendant
                                                     NICKOLAS PERRY
 6
 7   Date: November 27, 2019                         McGREGOR W. SCOTT
                                                     United States Attorney
 8
                                                     __/s/ Roger Yang____________
 9
                                                     ROGER YANG
10                                                   Assistant United States Attorney
                                                     Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and Order to Continue Admit/Deny     -2-
      Hearing
 1
                                                     ORDER
 2
             The Court, having received and considered the parties’ stipulation, and good cause
 3
     appearing therefrom, adopts the parties’ stipulation in its entirety as its order. Mr. Perry’s
 4
     dispositional hearing set for December 4, 2019 is continued to January 9, 2020, at 1:00 p.m.
 5
     before Honorable Morrison C. England Jr.
 6
             IT IS SO ORDERED.
 7
     Dated: December 11, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Continue    -3-
      Admit/Deny Hearing
